Citation Nr: 0430751	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-01 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected shell fragment wound to the neck, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected shell fragment wound to the left humerus, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected defect of the left mandible, currently evaluated as 
10 percent disabling.  

4.  Entitlement to a compensable rating for the service-
connected shell fragment wound scar of the left chest.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1942 to 
November 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 2001 rating decision by the RO, which 
determined that the service-connected shrapnel fragment wound 
to the neck warranted a 30 percent rating, that the shrapnel 
fragment wound to the humerus warranted a 10 percent rating, 
that the defect of the left mandible remained 10 percent 
disabling, and that the scar to the left chest remained 
noncompensably disabling.  

When the veteran's appeal was before the Board in June 2003, 
it was remanded to the RO for further development and 
adjudication.  

While the appeal was in remand status, the RO determined that 
the service-connected shrapnel fragment wound to the left 
humerus warranted a 20 percent rating.  The RO additionally 
granted service connection with separate 10 percent 
evaluations for degenerative changes of the left elbow and 
the left shoulder, as well as service connection for a scar 
on the left mandible.  

This matter also comes before the Board from a July 2002 
rating decision by the RO which denied a total compensation 
rating based on individual unemployability.  

The issue of a total rating based on individual 
unemployability due to service-connected disability is 
addressed hereinbelow, while the remaining issues on appeal 
are the subjects of the remand portion of this document.  
These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran's service-connected disabilities consist of 
the residuals of a shell fragment wound of the neck, rated as 
30 percent disabling; residuals of a shell fragment wound of 
the left humerus, rated as 20 percent disabling; a defect of 
the left mandible, rated as 10 percent disabling; post-
traumatic changes of the left elbow, rated as 10 percent 
disabling; and post-traumatic changes of the left shoulder, 
rated as 10 percent disabling; a scar of the left mandible 
and neck, rated as 10 percent disabling; and a scar of the 
left chest, rated as noncompensably disabling.  

3.  The combined rating for the service-connected 
disabilities is 60 percent.  

4.  The veteran's education consisted of one year of high 
school and he has reported that he received no other 
education or training; his employment history consists of 
approximately 33 years as a layout man.  

5.  The service-connected disabilities currently are shown to 
be productive of an overall level of impairment that more 
nearly approximates that of the veteran being precluded from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his occupational experience and 
educational background.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As explained hereinbelow, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim of entitlement to a total 
rating based on unemployability.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the VCAA.  


II.  Analysis

The veteran submitted his claim for a total compensation 
rating based on individual unemployability in January 2002.  

The report of a VA examination conducted in June 2001 
indicates that the veteran had noticed increased difficulty 
with his neck, with increasing pain, difficulty walking and 
loss of function.  The examiner noted that the veteran had 
been wheelchair bound due to instability.  

The veteran reported increased loss of function to the point 
that he had difficulty performing some activities of daily 
living secondary to his disability.  The examiner noted loss 
of muscle mass along the left lateral side of the veteran's 
neck and a scar along the left jaw.  Decreased rotation of 
the neck was also observed, as well as palpable shrapnel 
along the spinal column on the left.  

The veteran's gait was noted to be very abnormal, and the 
veteran stood slightly flexed at the waist.  The examiner 
indicated that the veteran's proprioception was poor, and 
that he walked occasionally on the side of his foot due to 
poor coordination.  

The VA examiner opined that such was attributable to the 
shrapnel in the veteran's neck.  He noted that the veteran 
could move his neck only to midline, and that he could not 
rotate to the left past his position of rest, which was 
slightly tilted and turned to the left.  He also related that 
the veteran could not bend his chin to his chest or 
hyperextend his neck.  With regard to shoulder movement, the 
veteran could abduct only to 90 degrees, and could not reach 
above his head with his hands.  

On VA neurology examination in March 2003, the veteran had 
decreased sensation in the C5-8 distribution of the arms.  
Proprioception was markedly impaired.  The veteran's gait was 
ataxic.  The examiner noted that the veteran had a 
superimposed progressive sensory polyneuropathy that had 
rendered him more ataxic and with increased gait and balance 
problems.  He concluded that the veteran was moderately to 
severely disabled.  

On further VA examination in March 2003, the veteran denied 
flare-ups, stating that his disabilities were always 
bothersome.  On testing after repetitive use, reduction in 
range of motion of the cervical spine, left shoulder, and 
elbow was noted.  

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of establishing the presence of one 
disability rated at 60 percent or more, disabilities 
resulting from common etiology will be considered one 
disability.  38 C.F.R. § 4.16(a).  

In determining whether a total rating based on 
unemployability due to service-connected disabilities is 
warranted, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19 (2001); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The evidence of record reflects that the veteran suffered 
serious shell fragment wounds during World War II.  He now is 
shown to suffer from constant, severe neck pain, as well as 
muscle pain along the side of his face and down his neck.  

The veteran holds his head to the left and has markedly 
decreased range of motion of his neck.  He has decreased 
strength in both arms and walks with an abnormal gait.  He 
cannot reach above his head with his hands.  His shoulder 
injury includes some sensory deficit.  

The evidence of record indicates that the veteran completed 
one year of high school prior to enlistment and served as a 
light truck driver during his time in service.  He reportedly 
worked for the same company for approximately 33 years 
following his discharge, having received no additional 
education or training.  

The Board therefore concludes that the evidence as a whole 
establishes that the veteran's various service-connected 
disabilities, including the recently service connected 
impairment of the left elbow and shoulder, now are shown to 
cause sufficient functional impairment to preclude him from 
obtaining and maintaining substantially gainful employment in 
a position consistent with his educational and industrial 
background.  

Accordingly, the demonstrated increase in the service-
connected disability level, the veteran is entitled to a 
total rating based on individual unemployability due to his 
several service-connected disabilities.  



ORDER

A total rating based on individual unemployability due to 
service connected disability is granted, subject to the 
regulations governing the payment of VA monetary benefits.  



REMAND

As an initial matter, the Board observes that the VCAA also 
applies to the remaining issues on appeal.  

In its June 2003 remand, the Board directed the RO to provide 
appropriate notice to the veteran concerning his claims for 
increase.  The RO forwarded a letter to the veteran in 
February 2004.  Unfortunately, that letter advised the 
veteran of the evidence and information necessary to 
substantiate a claim for service connection, as opposed to 
the increased ratings which the veteran seeks.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The letter should provide guidance 
regarding the evidence and information 
necessary to substantiate the veteran's 
claims for increase and his claim for a 
total rating.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within the 
appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such development 
should include additional VA examinations 
if any newly obtained evidence indicates 
such a necessity.  

4.  The RO should then readjudicate the 
issues on appeal.   If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



